As filed with the Securities and Exchange Commission on November 26, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Name and address of agent for service) (800) 497-3746 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS - 99.3% AUSTRALIA - 8.3% Diversified - 1.9% Dexus Property Group 1 (Cost $485,747) $ Retail - 6.4% Westfield Group 1 Westfield Retail Trust 1 Total Retail (Cost $1,479,862) Total AUSTRALIA (Cost $1,965,609) AUSTRIA - 0.9% Residential - 0.9% Conwert Immobilien Invest SE 1 (Cost $269,087) Total AUSTRIA (Cost $269,087) CANADA - 1.4% Residential - 1.4% Boardwalk Real Estate Investment Trust 1 (Cost $341,162) Total CANADA (Cost $341,162) CHINA - 3.7% Hotel - 1.2% 7 Days Group Holdings Ltd. 1,2 (Cost $291,533) Real Estate Operator/Developer - 2.5% Soho China Ltd. 1 (Cost $691,580) Total CHINA (Cost $983,113) FRANCE - 5.2% Diversified - 4.2% Gecina SA 1 Unibail-Rodamco SE 1 Total Diversified (Cost $1,046,569) Retail - 1.0% Klepierre 1 (Cost $240,406) Total FRANCE (Cost $1,286,975) BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) GERMANY - 1.5% Office - 1.5% Alstria Office REIT-AG 1 (Cost $381,761) $ Total GERMANY (Cost $381,761) HONG KONG - 8.3% Diversified - 2.6% Sun Hung Kai Properties Ltd. 1 (Cost $589,150) Hotel - 1.5% The Hongkong & Shanghai Hotels 1 (Cost $430,515) Office - 3.2% Hongkong Land Holdings Ltd. 1 (Cost $866,694) Retail - 1.0% Hang Lung Properties Ltd. 1 (Cost $288,638) Total HONG KONG (Cost $2,174,997) ITALY - 0.9% Office - 0.9% Beni Stabili SpA 1 (Cost $244,327) Total ITALY (Cost $244,327) JAPAN - 9.3% Diversified - 2.1% Mitsui Fudosan Co. Ltd. 1 (Cost $510,951) Office - 5.7% Japan Real Estate Investment Corp. 1 68 Mitsubishi Estate Co. Ltd. 1 Total Office (Cost $1,379,908) Retail - 1.5% United Urban Investment Corp. 1 (Cost $412,145) Total JAPAN (Cost $2,303,004) MEXICO - 1.1% Diversified Real Estate/Land - 1.1% Fibra Uno Administracion SA de CV 1 (Cost $250,560) Total MEXICO (Cost $250,560) BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) NETHERLANDS - 1.0% Retail - 1.0% Eurocommercial Properties N.V. 1 (Cost $261,123) $ Total NETHERLANDS (Cost $261,123) NORWAY - 1.1% Diversified - 1.1% Norwegian Property ASA 1 (Cost $273,904) Total NORWAY (Cost $273,904) RUSSIA - 1.1% Retail - 1.1% Atrium European Real Estate Ltd. 1 (Cost $276,486) Total RUSSIA (Cost $276,486) SINGAPORE - 4.2% Diversified - 2.0% CapitaLand Ltd. 1 (Cost $486,610) Hotel - 1.2% Overseas Union Enterprise Ltd. 1 (Cost $264,526) Regional Malls - 1.0% CapitaMalls Asia Ltd. 1 (Cost $269,230) Total SINGAPORE (Cost $1,020,366) UNITED KINGDOM - 5.7% Diversified - 1.5% Safestore Holdings PLC 1 (Cost $402,652) Office - 1.5% Derwent London PLC 1 (Cost $358,514) Retail - 2.7% Hammerson PLC 1 Shaftesbury PLC 1 Total Retail (Cost $651,576) Total UNITED KINGDOM (Cost $1,412,742) BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) UNITED STATES - 45.6% Healthcare - 5.1% Brookdale Senior Living, Inc. 2 $ Health Care REIT, Inc. Total Healthcare (Cost $1,134,125) Home Builders - 2.4% Lennar Corp. - Class A (Cost $493,067) Industrial - 2.7% ProLogis, Inc. (Cost $690,759) Manufactured Homes - 1.5% Equity Lifestyle Properties, Inc. (Cost $407,446) Mixed - 4.3% Kilroy Realty Corp. Liberty Property Trust Total Mixed (Cost $1,160,516) Office - 5.3% Corporate Office Properties Trust Douglas Emmett, Inc. SL Green Realty Corp. Total Office (Cost $1,371,969) Real Estate Operator/Developer - 0.9% DuPont Fabros Technology, Inc. (Cost $266,956) Regional Malls - 5.7% Simon Property Group, Inc. (Cost $1,459,850) Residential - 4.8% BRE Properties, Inc. Camden Property Trust Total Residential (Cost $1,316,206) Self Storage - 8.4% Iron Mountain, Inc. Public Storage Sovran Self Storage, Inc. Total Self Storage (Cost $2,229,009) Strip Centers - 2.0% DDR Corp. (Cost $487,769) BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) Timber - 2.5% Rayonier, Inc. (Cost $607,564) $ Total UNITED STATES (Cost $11,625,236) Total COMMON STOCKS (Cost $25,070,452) Total Investments - 99.3% (Cost $25,070,452) Other Assets in Excess of Liabilities - 0.7% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company. 2 - Non-income producing security. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS - 98.0% AUSTRALIA - 1.9% Toll Roads - 1.4% Transurban Group 1 (Cost $1,142,937) $ Transmission & Distribution - 0.5% Spark Infrastructure Group 1 (Cost $380,464) Total AUSTRALIA (Cost $1,523,401) BRAZIL - 0.8% Transmission & Distribution - 0.8% Transmissora Alianca de Energia Eletrica SA 1 (Cost $702,030) Total BRAZIL (Cost $702,030) CANADA - 11.8% Oil & Gas Storage & Transportation - 11.8% Enbridge, Inc. 1 Keyera Corp. 1 Pembina Pipeline Corp. 1 TransCanada Corp. 1 Veresen, Inc. 1 Total Oil & Gas Storage & Transportation (Cost $9,473,990) Total CANADA (Cost $9,473,990) CHINA - 0.8% Oil & Gas Storage & Transportation - 0.8% Beijing Enterprise Holdings Ltd. 1 (Cost $620,962) Total CHINA (Cost $620,962) FRANCE - 3.0% Infrastructure - Communications - 0.8% Eutelsat Communications SA 1 (Cost $716,690) Toll Roads - 2.2% Group Eurotunnel SA 1 (Cost $2,025,019) Total FRANCE (Cost $2,741,709) GERMANY - 0.8% Airports - 0.8% Fraport AG 1 (Cost $663,839) Total GERMANY (Cost $663,839) BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) HONG KONG - 2.1% Oil & Gas Storage & Transportation - 2.1% China Resources Gas Group Ltd. 1 $ Hong Kong and China Gas Company Ltd. 1 Total Oil & Gas Storage & Transportation (Cost $1,491,624) Total HONG KONG (Cost $1,491,624) ITALY - 1.8% Oil & Gas Storage & Transportation - 1.8% Snam Rete Gas SpA 1 (Cost $1,504,374) Total ITALY (Cost $1,504,374) JAPAN - 2.5% Oil & Gas Storage & Transportation - 2.5% Tokyo Gas Company Ltd. 1 (Cost $1,924,150) Total JAPAN (Cost $1,924,150) SPAIN - 4.2% Infrastructure - Diversified - 2.2% Ferrovial SA 1 (Cost $1,472,689) Toll Roads - 2.0% Abertis Infraestructuras SA 1 (Cost $1,693,663) Total SPAIN (Cost $3,166,352) SWITZERLAND - 1.5% Airports - 1.5% Flughafen Zurich AG 1 (Cost $1,143,863) Total SWITZERLAND (Cost $1,143,863) UNITED ARAB EMIRATES - 1.0% Ports - 1.0% DP World Ltd. 1 (Cost $820,700) Total UNITED ARAB EMIRATES (Cost $820,700) UNITED KINGDOM - 8.4% Transmission & Distribution - 4.9% National Grid PLC 1 (Cost $3,838,118) BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) Water - 3.5% Severn Trent PLC 1 $ United Utilities Group PLC 1 Total Water (Cost $2,645,121) Total UNITED KINGDOM (Cost $6,483,239) UNITED STATES - 57.4% Infrastructure - Communications - 9.2% American Tower Corp. Crown Castle International Corp. 2 SBA Communications Corp. 2 Total Infrastructure - Communications (Cost $6,803,534) Infrastructure - Diversified - 1.5% CenterPoint Energy, Inc. (Cost $1,150,551) Oil & Gas Storage & Transportation - 39.5% Access Midstream Partners L.P. Cheniere Energy, Inc. 2 Enbridge Energy Management LLC 1 23 Energy Transfer Equity L.P. Enterprise Products Partners L.P. EQT Midstream Partners L.P. Inergy L.P. Kinder Morgan, Inc. Magellan Midstream Partners L.P. MarkWest Energy Partners L.P. NiSource, Inc. ONEOK, Inc. Plains All American Pipeline L.P. Sempra Energy Southwest Gas Corp. Spectra Energy Corp. Suburban Propane Partners L.P. 1 17 Sunoco Logistics Partners L.P. Targa Resources Partners L.P. The Williams Companies, Inc. WGL Holdings, Inc. Total Oil & Gas Storage & Transportation (Cost $30,316,302) Transmission & Distribution - 6.3% Consolidated Edison, Inc. Northeast Utilities PG&E Corp. Total Transmission & Distribution (Cost $5,257,387) BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) September 30, 2012 Shares Value COMMON STOCKS (continued) Water - 0.9% American Water Works Company, Inc. (Cost $731,703) $ Total UNITED STATES (Cost $44,259,477) Total COMMON STOCKS (Cost $76,519,710) Total Investments - 98.0% (Cost $76,519,710) Other Assets in Excess of Liabilities - 2.0% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company. 2 - Non-income producing security. BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) September 30, 2012 Interest Rate Maturity Principal Amount (000s) Value INVESTMENT GRADE CORPORATE BONDS - 2.3% Automotive - 1.4% Ford Motor Co. (Cost - $331,539) % 08/01/18 $ $ Energy - 0.9% SESI LLC (Cost - $213,978) 12/15/21 Total INVESTMENT GRADE CORPORATE BONDS (Cost - $545,517) HIGH YIELD CORPORATE BONDS - 79.3% Automotive - 5.2% American Axle & Manufacturing, Inc. 03/01/17 Jaguar Land Rover PLC 1,2,3 05/15/21 Pittsburgh Glass Works LLC 1,3 04/15/16 Tenneco, Inc. 12/15/20 Visteon Corp. 04/15/19 Total Automotive (Cost - $1,245,084) Basic Industry - 12.8% Alpha Natural Resources, Inc. 06/01/21 Arch Coal, Inc. 06/15/21 Associated Materials LLC/AMH New Finance, Inc. 11/01/17 Building Materials Corporation of America 1,3 05/01/21 Cascades, Inc. 2 01/15/20 CONSOL Energy, Inc. 04/01/20 FMG Resources August 2006 Property Ltd. 1,2,3 04/01/22 Hexion US Finance Corp. 04/15/20 Hexion US Finance Corp./Hexion Nova Scotia Finance ULC 11/15/20 50 Huntsman International LLC 03/15/21 INEOS Group Holdings SA 1,2,3 02/15/16 Masonite International Corp. 1,2,3 04/15/21 Ply Gem Industries, Inc. 02/15/18 Steel Dynamics, Inc. 03/15/20 Tembec Industries, Inc. 2 12/15/18 United States Steel Corp. 02/01/18 Verso Paper Holdings LLC/Verso Paper, Inc. 1,3 01/15/19 Total Basic Industry (Cost - $3,192,965) Capital Goods - 10.6% AAR Corp. 1,3 01/15/22 Berry Plastics Corp. 05/15/18 Casella Waste Systems, Inc. 1,3 02/15/19 Coleman Cable, Inc. 02/15/18 Crown Cork & Seal Company, Inc. 12/15/26 Mueller Water Products, Inc . 06/01/17 Owens-Illinois, Inc. 05/15/18 Tekni-Plex, Inc. 1,3 06/01/19 Terex Corp. 04/01/20 Terex Corp. 11/15/17 Trimas Corp. 12/15/17 Total Capital Goods (Cost - $2,545,655) Consumer Cyclical - 3.2% Levi Strauss & Co. 05/15/20 Limited Brands, Inc. 07/15/37 Phillips-Van Heusen Corp. 05/15/20 Total Consumer Cyclical (Cost - $768,104) Consumer Non-Cyclical - 2.9% B&G Foods, Inc. 01/15/18 C&S Group Enterprises LLC 1,3 05/01/17 Jarden Corp. 11/15/22 Total Consumer Non-Cyclical (Cost - $710,217) BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) September 30, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Energy - 11.2% BreitBurn Energy Partners L.P./BreitBurn Finance Corp. % 10/15/20 $ $ Calfrac Holdings L.P. 1,3 12/01/20 Crosstex Energy L.P./Crosstex Energy Finance Corp. 02/15/18 EV Energy Partners L.P./EV Energy Finance Corp. 04/15/19 FTS International Services LLC/FTS International Bonds, Inc. 1,3 11/15/18 Hilcorp Energy I LP/Hilcorp Finance Co. 1,3 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 McJunkin Red Man Corp. 12/15/16 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 03/15/18 Precision Drilling Corp. 2 11/15/20 Trinidad Drilling Ltd. 1,2,3 01/15/19 Total Energy (Cost - $2,756,529) Healthcare - 8.8% DJO Finance LLC/DJO Finance Corp. 1,3 04/15/18 Fresenius Medical Care US Finance II, Inc. 1,3 01/31/22 HCA, Inc. 10/01/18 Health Management Associates, Inc. 1,3 01/15/20 inVentiv Health, Inc. 1,3 08/15/18 Kindred Healthcare, Inc. 06/01/19 Pharmaceutical Product Development, Inc. 1,3 12/01/19 Polymer Group, Inc. 02/01/19 Service Corporation International 11/15/21 Total Healthcare (Cost - $2,121,552) Media - 6.7% Cablevision Systems Corp. 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 01/31/22 CCO Holdings LLC/CCO Holdings Capital Corp. 04/30/20 Cenveo Corp. 02/01/18 Deluxe Corp. 03/15/19 DISH DBS Corp. 06/01/21 Lamar Media Corp. 04/15/18 Mediacom LLC/Mediacom Capital Corp. 08/15/19 National CineMedia LLC 1,3 04/15/22 Total Media (Cost - $1,609,960) Services - 12.0% AMC Entertainment, Inc. 06/01/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 03/15/20 Boyd Gaming Corp. 1,3 07/01/20 Caesars Entertainment Operating Company, Inc. 06/01/17 Cedar Fair L.P./Canada's Wonderland Co./Magnum Management Corp. 08/01/18 Chester Downs & Marina LLC 1,3 02/01/20 CityCenter Holdings LLC/CityCenter Finance Corp. 01/15/16 Iron Mountain, Inc. 08/15/21 MGM Resorts International 01/15/17 MGM Resorts International 1,3 02/01/19 50 MTR Gaming Group, Inc. 08/01/19 Standard Pacific Corp. 05/15/18 UR Merger Sub Corp. 1,3 04/15/22 UR Merger Sub Corp. 02/01/21 Total Services (Cost - $2,874,963) Technology & Electronics - 0.8% First Data Corp. 1,3 (Cost - $194,501) 06/15/19 BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) September 30, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Telecommunications - 3.0% Cincinnati Bell, Inc. % 10/15/20 $ $ Cincinnati Bell, Inc. 03/15/18 Frontier Communications Corp. 03/15/19 Windstream Corp. 03/15/19 Total Telecommunications (Cost - $717,023) Utility - 2.1% Calpine Corp. 1,3 10/15/17 NRG Energy, Inc. 06/15/19 Total Utility (Cost - $510,488) Total HIGH YIELD CORPORATE BONDS (Cost - $19,247,041) Total Investments - 81.6% (Cost - $19,792,558) Other Assets in Excess of Liabilities - 18.4% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of September 30, 2012, the total value of all such investments was $5,793,688 or 22.96% of net assets. 2 - Foreign security or a U.S. security of a foreign company. 3 - Private Placement. Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Brookfield Investment Management Inc. (the “Adviser”) Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by, and under the supervision of, each Fund’s Board of Trustees (the “Board”). There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Adviser.Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Adviser’s Valuation Committee. The Valuation Committee is comprised of senior members of the Adviser’s management team. The Funds have established methods of fair value measurements in accordance with accounting principles generally accepted in the United States of America. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs that the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. The following table provides quantitative information about the Brookfield High Yield Fund’s Level 3 values, as well as its inputs, as of September 30, 2012. The table is not all-inclusive, but provides information on the significant Level 3 inputs. Quantitative Information about Level 3 Fair Value Measurements Assets Fair Value as of September 30, 2012 Valuation Methodology Significant Unobservable Input Range (Weighted Average) High Yield Corporate Bonds $ Broker quotes NBIB(1) 88.00% - 112.25% (103.16) Total Fair Value for Level 3 Investments $ The Company generally uses prices provided by an independent pricing service, or broker non-binding indicative bid prices (NBIB) on or near the valuation date as the primary basis for the fair value determinations for high yield corporate debt. These bid prices are non-binding, and may not be determinative of fair value. Each bid price is evaluated by the Valuation Committee in conjunction with additional information compiled by the Adviser, including performance and covenant compliance information as provided by the independent trustee. Significant increases or decreases in the any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Funds’ investments carried at fair value: Brookfield Global Listed Real Estate Fund Valuation Inputs Common Stocks Total Level 1 - Quoted Prices $ $ Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - - Total $ $ During the period ended September 30, 2012, the Fund did not invest in any Level 3 securities.There was a transfer from Level 1 to Level 2 of $878,272.The transfer was due to the security being fair valued as a result of market movements following the close of local trading.There was a transfer from Level 2 to Level 1 of $416,808.At the beginning of the period, the security was being fair valued as a result of market movements following the close of local trading.The basis for recognizing and valuing transfers is as of the end of the period in which transfers occur. Brookfield Global Listed Infrastructure Fund Valuation Inputs Common Stocks Total Level 1 - Quoted Prices $ $ Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - - Total $ $ During the period ended September 30, 2012, the Fund did not invest in any Level 2 securities and the Fund did not have any transfers between Level 1 and Level 2.The basis for recognizing and valuing transfers is as of the end of the period in which transfers occur. Brookfield High Yield Fund Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Total Level 1 - Quoted Prices $
